Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 June 2022.
3.	Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 08 June 2022 is acknowledged.

              EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE SPECIFICATION:
	On p. 4, line 1, delete “nyloc-nuts” and insert – nylon nuts --.
	On p. 4, line 7, delete “tube 30” and insert – tube 34 --.

IN THE CLAIMS:	
	Cancel claims 12-21.
	Claim 8, line 1, after “perimeter”, insert – edge --.
	Claim 8, line 2, delete “inside” and insert – inner --.
	Claim 11, line 2, delete “tool” and insert – member --.

5.	This application is in condition for allowance except for the presence of claims 12-21 directed to an invention non-elected without traverse. Accordingly, claims 12-21 have been cancelled.
	The above minor change to claim 8, line 1, was made for consistency purposes only (see claim 9, line 2).
	The above minor change to claim 8, line 2, was made for consistency purposes only (see claim 1, lines 1 and 10).
	The above minor change to claim 11, line 2, was made for consistency purposes only (see claim 1, line 7).

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Claim 1 (along with dependent claims 2-11) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a cleaning assembly for a tube with an inner wall surface and a pulling member, the assembly comprising: a puck having a slot for mounting on the pulling member; a plate detachably mounted to the puck and having a slot for receiving the pulling member; a cleaning member sandwiched between the puck and the plate and having a slot for receiving the pulling member; and the cleaning member having a diameter contacting the inner wall surface of the tube as the pulling member moves through the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Danilov et al., McDonald et al., and Boyd are pertinent to pig assemblies for cleaning pipelines or tubes with various attached disk arrangements.





8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723